Citation Nr: 0112140	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for status post cataract 
extraction with intraocular lens placement, both eyes, with 
good results, and epiretinal membrane on the right, with 
decreased visual acuity, claimed as functionally blind in the 
right eye, secondary to bilateral cataract surgery, and right 
eye retinal surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945, and from May 1951 to February 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
the regional office (RO) made a diligent and thorough effort 
to accomplish the development requested by the Board's 
previous remand of October 2000.  The Board regretfully 
finds, however, that the medical findings and opinion 
obtained pursuant to the Department of Veterans Affairs (VA) 
examination in November 2000 were incomplete.  Moreover, the 
recent legislative changes dictate that this case again be 
remanded for further development.  

The Board further must point out that while the veteran 
indicated at the time of his hearing before a Member of the 
Board that he was not alleging any increased left eye 
disability as a result of VA treatment, the record does not 
contain a written withdrawal of his appeal with respect to 
entitlement to 38 U.S.C.A. § 1151 benefits for a left eye 
disorder.  Therefore, the RO is requested to obtain such a 
written request of withdrawal from the veteran.  If one is 
provided, it should be associated with the claims folder.


REMAND

The November 2000 examiner concluded that the September 1997 
VA right eye cataract surgery was uncomplicated and that 
there was no connection between that procedure and the 
worsening of the epiretinal membrane and the development of 
cystoid macular edema and retinal detachment.  He further 
stated, however, that he had an incomplete record to review 
because there was no operative report or preoperative 
evaluations dated prior to the September 1997 cataract 
surgery.  The November 2000 examiner then went on to comment 
that if "this" was required in order to make a more 
complete determination then he would recommend sending the 
records to his office so that he could review these in order 
to give a more definite answer.  Thus, although the examiner 
went forward and rendered an opinion without review of the 
specified records, the Board finds that his comments raise an 
issue as to the adequacy of the basis for his opinion.  
38 C.F.R. § 4.2 (2000).  

The record also demonstrates that the RO attempted to obtain 
the records of the 1997 cataract surgery.   It appears clear 
that complete records were not obtained. The Board reaches 
this conclusion not only based on the comments of the 
November 2000 examiner, but additionally based on the fact 
that while the claims file discloses an operative report from 
corrective surgery conducted in July 1998, there is no such 
report for the surgery in September 1997.  

As for the efforts necessary to ascertain the existence of 
additional pertinent VA medical records, such as the 
September 1997 VA cataract surgery operative report, the 
Board would like to point out that the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A) (VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Finally, the Board would like to once again emphasize that 
since the subject claim for 38 U.S.C.A. § 1151 benefits was 
filed after October 1, 1997, the veteran is required not only 
to show that there was increased or additional disability 
with respect to the right eye as a result of the VA surgery 
in September 1997, but also that such increased or additional 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the surgery, or was proximately caused by an event that was 
not reasonably foreseeable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should make an effort to 
obtain any outstanding pertinent VA 
treatment records that relate to eye 
disability allegedly caused by VA 
treatment, including, but not 
necessarily limited to, any VA  
operative report from the cataract 
surgery performed on September 24, 1997.  

With respect to any Federal Government 
records such as those in the possession 
of VA, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.

3.  The RO should then arrange for a new 
examination by an appropriate specialist 
to determine the nature etiology of any 
current right eye disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, including all 
preoperative and operative reports and 
records, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  In addition, it 
is requested that the examiner provide 
the following:

(a) The degree of medical probability 
that there was any increased or 
additional disability in the veteran's 
right eye as a result of VA surgery in 
September 1997;

(b) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the increment of 
increased or additional disability;

(c) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the degree of 
medical probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the surgery; and

(d) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the degree of 
medical probability that any increased or 
additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
status post cataract extraction with 
intraocular lens placement, both eyes, 
with good results, and epiretinal 
membrane on the right, with decreased 
visual acuity, claimed as functionally 
blind in the right eye, secondary to 
bilateral cataract surgery, and right 
eye retinal surgery.

6.  Thereafter, if the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the applicable time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


